                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MAINE

STEPHANIE KOUREMBANAS, et al.,                )
                                              )
             Plaintiffs,                      )
                                              )
      v.                                      )      No. 2:17-cv-00331-JAW
                                              )
INTERCOAST COLLEGES,                          )
                                              )
             Defendant.                       )

     ORDER ON MOTION FOR RECONSIDERATION AND TO ALTER
                        JUDGMENT

      Upon post-judgment motion of the class action plaintiffs and without objection

from the defendant, the Court amends its judgment to stay, rather dismiss this class

action lawsuit, because plaintiffs’ counsel alerted the Court that there may be some

potential statute of limitations issues if the matter were dismissed.

I.    BACKGROUND

      On August 29, 2017, the Plaintiffs initiated a class action lawsuit against

InterCoast Colleges (InterCoast). Class Action Compl. (ECF No. 1). On November 7,

2017, InterCoast moved to compel arbitration and to dismiss the lawsuit. Def.’s Mot.

to Compel Arbitration and Dismiss the Case (ECF No. 7). On December 6, 2017, the

Plaintiffs moved to stay all proceedings and to extend time within which to respond

to InterCoast’s motion to compel arbitration. Pls.’ Mot. to Stay Proceedings and for

Extension of Time to File Opp’n to Mot. to Compel Arbitration (ECF No. 14). The

Court delayed considering the motion until August 27, 2018, at which time the Court

denied the Plaintiffs’ motion to stay but granted Plaintiffs’ motion to extend time to
respond to InterCoast’s motion to compel arbitration. Order on Mot. to Stay and Mot.

to Extend Time to Respond to Def.’s Mot. to Compel Arbitration (ECF No. 19). On

February 28, 2019, the Court granted InterCoast’s motion to compel arbitration.

Order on Mot. to Compel and Dismiss (ECF No. 36).

       On March 14, 2019, the Plaintiffs filed a motion for reconsideration and

requested the Court to alter its judgment. Mot. for. Recons. and to Alter J. (ECF No.

38) (Pls.’ Mot.). On April 4, 2019, InterCoast responded and stated it “does not object

to the issuance of an order altering the Court’s judgment” to stay the case pending

arbitration, rather than dismiss it without prejudice. Def.’s Resp. to Pls.’ Mot. for

Recons. and to Alter J. (ECF No. 43).

II.    DISCUSSION

       Courts “enjoys ‘considerable’ discretion” when ruling on a Rule 59(e) motion.

Carrero-Ojeda v. Autoridad De Energía Eléctrica, 755 F.3d 711, 723 (1st Cir. 2014)

(citation omitted). Local Rule 7(f) provides

       A motion to reconsider an interlocutory order of the Court, meaning a
       motion other than one governed by Fed. R. Civ. P. 59 or 60, shall
       demonstrate that the order was based on a manifest error of fact or law
       and shall be filed within 14 days from the date of the order unless the
       party seeking a reconsideration shows cause for not filing within that
       time.

D. ME. LOC. R. 7(f). The Plaintiffs state that “the parties did not brief the issue of

limitations and the Court did not ask for argument on this issue, there is a real

danger that some of Plaintiffs’ claims—and claims of the putative class members—

would be subject to dismissal in arbitration due to expired statutes of limitations.”

Pls.’ Mot. at 2. Specifically, the Plaintiffs state:

                                             2
      Count II of the complaint—brought by Plaintiffs Kourembanas, Jean
      Baptiste, and Mande—alleges that Defendant violated the
      Massachusetts Consumer Protection Act, Mass. G.L. 93A, § 2, which has
      a four-year statute of limitations. See Mass. G.L. 260 § 5A. Count III of
      the complaint—brought by Plaintiff Valley—alleges that Defendant
      violated New Hampshire unfair practices law, N.H. R.S.A. 358-A:2,
      which has a three year statute of limitations. See N.H.R.S.A. 358-A:3,
      IV-a.

Id. at 3. In light of when the Plaintiffs enrolled and attended InterCoast, they say

there is chance as a result of the Court’s ruling granting InterCoast’s motion to

compel arbitration and dismissing the action, they would be prevented “from moving

forward on their state consumer protection claims under Massachusetts and New

Hampshire law, and likely would prejudice other class members even more severely—

especially those that enrolled at InterCoast prior to March 2013, as these individuals

also could lose claims with 6-year limitations period.” Id. at 3-4. As a result, they

ask the Court to “reconsider its Order, alter the judgment of dismissal without

prejudice, and order this action stayed pursuant to the FAA pending the outcome of

arbitration.” Id. at 5.

      In Baker v. Securitas Security Services USA, Inc., 432 F. Supp. 2d 120, 127 (D.

Me. 2006), the plaintiff’s claims against the defendant were arbitrable and the Court

found there were several advantages to dismissal. Yet, the Court stayed the action

in light of the parties’ concern over potential statute of limitations issues. Id. In

Bercovitch v. Baldwin School, Inc., 133 F.3d 141, 156 & n.21 (1st Cir. 1998), the Court

of Appeals for the First Circuit stated that district courts retain discretion either to

dismiss or to stay a case. Considering the issues raised and the parties’ positions, the

Court concludes staying the action is appropriate. See Venegas-Hernandez v. Sonolux

                                           3
Records, 370 F.3d 183, 190 (1st Cir. 2004) (citation omitted) (Courts exercising their

discretion in deciding whether to grant or deny a Rule 59(e) motion “requires a

balancing of the need for finality of judgments with the need to render a just

decision”).

III.   CONCLUSION

       The Court GRANTS Plaintiffs’ Motion for Reconsideration and to Alter

Judgment (ECF No. 38).      The Court ALTERS its Judgment (ECF No. 37) and

ORDERS this action STAYED pending the outcome of arbitration.

       To maintain control of its docket, this Court ORDERS counsel to prepare and

file a joint status report within six months from the date of this Order or by the end

of October 2019, and no later than every six months thereafter until the matters are

resolved.

   SO ORDERED.

                                       /s/ John A. Woodcock, Jr.
                                       JOHN A. WOODCOCK, JR.
                                       UNITED STATES DISTRICT JUDGE

Dated this 1st day of May, 2019




                                          4
